Evidence that while the plaintiff was in the act of boarding the Authority’s trackless trolley at a regular stopping place, with one foot on the first step and the other on the second, and while she was holding her fare in one hand and her handbag in the other, the vehicle suddenly started forward, causing her to fall, entitled her to go to the jury. The plaintiff’s status was that of a passenger, Gordon v. West End St. Ry. 175 Mass. 181, 183, to whom the operator owed the duty to use reasonable care to afford her an opportunity to get fairly within the vehicle before he started it. O’Loughlin v. Bay State St. Ry. 221 Mass. 65, 66. See Tsacoyeanes v. Canadian Pac. Ry. 339 Mass. 726, 728.

Exceptions sustained.